DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 9/13/2022 has been considered by the Examiner. Currently, claims 1-3, 6-12, 14-18, 20-23, and 25 are pending, claims 4-5, 13, 19, and 24 are canceled, and claim 20 has been amended. Applicant’s amendment in claim 20 has obviated the previously filed claim objection. A complete action on the merits of claims 1-3, 6-12, 14-18, 20-23, and 25 follows below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 20, and 23 recites the term “temperature control means.” When referring to the specification “temperature control means” is seen as grain, seed, tourmaline, or silica beads (page6) or equivalent thereof. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-11, 17-18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (2011/0208279) in view of Soroudi (2005/0119629), and in further view of Bruder (2014/0330222) .
Regarding claim 1, Sanker teaches a medical device for treating , preventing or ameliorating an eye condition (thermal device), the device comprising a cover (device 2 mask with a pocket cavity), and is at least partially filled with temperature control means (heating pack 8 can be a microwavable bean bag [0046]), during use, the cover is arranged to contact a subject’s eye and/or a surrounding area thereof (Fig. 2), and wherein the temperature control means is configured to modulate the temperature of the cover to thereby treat, prevent or ameliorate the eye condition (the heating pack can achieve a temperature up to 140 degrees Fahrenheit [0086]). 
Sanker does not teach a portion of the cover comprises an antimicrobial agent, comprising a silver salt and an oxide . 
However, Soroudi teaches a device within the same field of invention (eye pad configured to provide warming), wherein the surface of the covering material that comes in contact with the skin includes a gentle detergent and/or an antibacterial solution …the unwrapped heat pack is dipped prior to use [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an antimicrobial agent on the device since Soroudi provides it can improve the removal of bacterial flora from the treatment area [0064]. 
Sanker in view of Soroudi does not teach the antimicrobial agent comprises a silver salt and an oxide.
However, Bruder teaches a device within the same field of invention (article for therapy and treatment of at least one eye [Abstract]) at least a portion of which comprises an antimicrobial agent comprising silver salt and an oxide ([0009] at least one metallic antimicrobial agent such as silver, copper oxide, titanium dioxide, zinc oxide , mixtures or combinations thereof…[0037] composition of silver used may include silver salts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the antimicrobial agent comprising a silver salt and an oxide since Bruder provides the presence of the antimicrobial agent within all or some of the fill material promotes a germ and microbial free environment at and near the lower shell and within the dressing or compress [0014]. 
Regarding claim 2, Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Soroudi teaches wherein the antimicrobial agent is configured to contact a person’s eye without causing damage or irritation thereto ([0040] The surface of the covering material that comes in contact with the skin includes a gentle detergent and/or an antibacterial solution). 
Regarding claim 6, Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Bruder teaches wherein the silver salt is selected from the group consisting of silver sulphate, silver nitrate, silver chloride, silver sodium zirconium hydrogen phosphate and silver sulfadiazine ([0037] The compositions of silver used may include but are not limited to, silver compounds, and silver salts such as silver chloride and silver nitrate). 
Regarding claim 7, Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Bruder teaches the oxide is selected from the group consisting of copper oxide, iron oxide, zinc oxide, titanium dioxide and silica dioxide ([0009] titanium dioxide).
Regarding claim 8 Sanker in view of Soroudi and Bruder teaches the limitations of claim 7. Bruder teaches wherein the oxide is titanium dioxide ([0009] titanium dioxide).
Regarding claim 9 Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Soroudi teaches wherein an external surface of the first side of the cover comprises the antimicrobial agent ([0040] The surface of the covering material that comes in contact with the skin includes a gentle detergent and/or an antibacterial solution).
Regarding claim 10 Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Soroudi teaches wherein an internal surface of the first side of the cover comprises the antimicrobial agent (the pack which is made of material such as gauze [0021] is dipped into antibacterial solution prior to use therefore [0040] and therefore provides for the antimicrobial agent in the internal surface of the first side of the cover ). 
Regarding claim 11 Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Soroudi is silent about specifically teaching wherein the concentration of the antimicrobial agent is at least 1 x 10-11 mol/cm2, or at least 1 x 10-10 mol/cm2, or at least 5 x 10-10 mol/cm2, or at least 1 x 10-9 mol/cm2, or at least 2 x 10-9 mol/cm2, or at least 3 x 10-9 mol/cm2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the antimicrobial agent since Soroudi provides the antimicrobial agents improve the removal of bacterial flora from the treatment area [0064], and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, the specification does not recite the significance of the claimed ranges (page 5 lines 10-21). 
Regarding claim 17, Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Sanker teaches wherein the device comprises a pouch disposed within the cover, wherein the cover is removeable such that the pouch is removably disposed therein (Fig. 3 heating pack 8 disposed within device 2 via the insertion opening 10). 
Regarding claim 18, Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Sanker teaches wherein the temperature control means comprises grain, seed, tourmaline beads, silica beads or silica gel (microwavable bean bags [0046]).
Regarding claim 25, Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. The combination does not teach wherein a weight ration of the silver salt to the oxide is between 5:1 and 1:20. 
However, Bruder generally provides silver salt and oxide are well known materials in an antimicrobial agent ([0009] at least one metallic antimicrobial agent such as silver, copper oxide, titanium dioxide, zinc oxide , mixtures or combinations thereof…[0037] composition of silver used may include silver salts) for the purposes of providing a germ and microbial free environment within the article  [0002], and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, the specification does not recite the significance of the claimed ranges (page 5 lines 1-4). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (2011/0208279) in view of Soroudi (2005/0119629), Bruder (2014/0330222) , and in further view of Guillon (2016/0310716). 
Regarding claim 3, Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. The combination does not explicitly teach wherein the antimicrobial agent further comprises a cationic surfactant or a polymer.
However, Guillon teaches a device within the same field of invention (eyelid wipe comprising chemical means for temperature adjustment) comprising a polymer (eyelid wipe comprises at least one agent selected from the group consisting of antimicrobial agents wherein the agent is incorporated in a thermo-responsive polymer layer coated on a surface of the wipe). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antimicrobial agent such that it further comprises a polymer since it is capable of molding to a surface of the eye (claim 1) and regulates the reaction that causes the adjustment of temperature [0070].
Claim(s) 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (2011/0208279) in view of Soroudi (2005/0119629), Bruder (2014/0330222) , and in further view of Tucker (2015/0238725). 
Regarding claim 12, Sanker in view of Soroudi and Bruder teaches the limitations of claim 1. Sanker does not teach wherein a first side of the cover is made of a first material, which dissipates heat when the devices in use at a greater rate than that of a second side of the cover made of a second material comprising a phase change material (PCM).
However, Tucker teaches a device within the same field of invention (thermal applicator [0049]) comprising a first side made of a first material which dissipates heat at a greater rate than a second side made of a second material comprising a phase change material (Fig. 6 [0061] the side of the conformable material facing the subject includes high thermal conductivity and the second side includes phase change material. [0043] Heat is absorbed or released when the material changes from solid to liquid and vice versa; thus, PCMs are classified as latent heat storage (LHS) units. Therefore, the first side when in use dissipates heat faster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include PCM in the second side of the device since PCMs and modified the first material of the cover such that it dissipates heat faster since Tucker provides PCMs are capable of storing and releasing relatively large amounts of energy [0043] while targeting a specific temperature for the phase change to occur that would be most beneficial to the user and provides comfort [0050]. 
Regarding claim 14, Sanker in view of Soroudi, Bruder, and Tucker teaches the limitations of claim 12. Tucker teaches wherein the second material comprises a fabric with a layer of the PCM disposed thereon (Fig. 6 PCM is disposed on the conformable encapsulated material as broadly as claimed).
Regarding claim 15, Sanker in view of Soroudi, Bruder, and Tucker teaches the limitations of claim 12. Tucker teaches wherein the layer of the PCM is disposed on an internal surface of the fabric (Fig. 6 PCM is disposed on the internal portion of the conformable material as broadly as claimed since they are located within the conformable material).
Regarding claim 16, Sanker in view of Soroudi, Bruder, and Tucker teaches the limitations of claim 12. Tucker teaches wherein the PCM has a transition temperature between 30 and 70°C, or between 40 and 60°C, or between 42 and 47°C ([0033] about 10 and 40°C [0049] applicator provides warming between about 30°C and 40°C). 
Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (2011/0208279), in view of Soroudi (2005/0119629), and in further view of Bruder (2014/0330222) and Gang (CN1145415C).
Regarding claim 20, Sanker teaches a method of manufacturing a medical device, the method comprising:
a cover (mask with a pocket cavity, Fig. 2);
wherein the cover is at least partially filled, or adapted to be at least partially filled, with temperature control means (heating pack 8 can be a microwavable bean bag [0046]), and in use, the cover is arranged to contact a subject’s eye and/or a surrounding area thereof, and wherein the temperature control means is configured to modulate the temperature of the cover to thereby treat, prevent or ameliorate the eye condition ([Abstract] When the apparatus is affixed to the human head with the heating element engaged, the warmth helps restore normal cilia function by bringing the temperature of the sinus cavities to a more optimal temperature which is above normothermia). 
Sanker does not teach contacting at least a portion of the cover with a solution comprising an antimicrobial agent, comprising a silver salt and an oxide. 
However, Soroudi teaches a device within the same field of invention (eye pad configured to provide warming), wherein the surface of the covering material that comes in contact with the skin includes a gentle detergent and/or an antibacterial solution …the unwrapped heat pack is dipped prior to use [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact at least a portion of the cover with solution comprising an antimicrobial agent on the device since Soroudi provides it can improve the removal of bacterial flora from the treatment area [0064]. 
Sanker in view of Soroudi does not teach the antimicrobial agent comprises a silver salt and an oxide.
However, Bruder teaches a device within the same field of invention (article for therapy and treatment of at least one eye [Abstract]) at least a portion of which comprises an antimicrobial agent comprising silver salt and an oxide ([0009] at least one metallic antimicrobial agent such as silver, copper oxide, titanium dioxide, zinc oxide , mixtures or combinations thereof…[0037] composition of silver used may include silver salts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the antimicrobial agent comprising a silver salt and an oxide since Bruder provides the presence of the antimicrobial agent within all or some of the fill material promotes a germ and microbial free environment at and near the lower shell and within the dressing or compress [0014]. 
Sanker in view of Soroudi and Bruder do not explicitly teach allowing the cover to dry. 
However, Gang teaches a method within the same field of invention (methods for preparing microbiocidal textiles for the field of health and medicine) and generally provides it is well known to dry a textile/cover after it is soaked in an antimicrobial solution and then dried (Fig 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry the cover after contacting a portion of the cover with a solution as it would prevent any contamination form air, liquid , or solid media and provides for a renewable and reusable sterilization material which reduces maintenance costs and waste consumption (pg. 2). 
Regarding claim 21, Sanker in view of Soroudi, Bruder, and Gang  teaches the limitations of claim 21. Gang teaches wherein allowing the cover to dry comprises heating the cover to between 30°C and 150°C, or between 40°C and 100°C, or between 50°C and 80°C, or between 55°C and 65°C for a pre- determined time (step c the temperature of drying the cellulose, cellulose / polyester or polyester fabric is about 50-90 ° C and more preferably about 75-85 ° C for about 3-8 minutes, more preferably about 5 minutes).
Regarding claim 22, Sanker in view of Soroudi, Bruder, and Gang  teaches the limitations of claim 21. Gang teaches wherein the pre-determined time is at least 5 minutes, or at least 30 or 60 minutes, or at least 1 hour 30 minutes (step c - 3 to 8 minutes). 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soroudi (2005/0119629), and in further view of Bruder (2014/0330222) .
Regarding claim 23, Soroudi teaches a kit to make a medical device ([Abstract]), the kit comprising:
a device comprising a cover (container 330 sized to fit within a user’s peri-orbital region 320) which is at least partially filled with temperature control means (first chemical 120 and second chemical 140 mixed in the container); and 
a solution comprising an antimicrobial agent, configured to be applied to the cover (gentle detergent and/or an antibacterial solution in which the unwrapped heat pack is dipped prior to use [0040]);
wherein, in use, the cover is arranged to contact a subject’s eye and/or surrounding area thereof (Fig. 7), and wherein the temperature control means is configured to modulate the temperature of the cover to thereby treat, prevent or ameliorate an eye condition ([Abstract] producing a temperature suitable for treating eye conditions). 
Soroudi does not teach the antimicrobial agent comprises a silver salt and an oxide.
However, Bruder teaches a device within the same field of invention (article for therapy and treatment of at least one eye [Abstract]) at least a portion of which comprises an antimicrobial agent comprising silver salt and an oxide ([0009] at least one metallic antimicrobial agent such as silver, copper oxide, titanium dioxide, zinc oxide , mixtures or combinations thereof…[0037] composition of silver used may include silver salts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the antimicrobial agent comprising a silver salt and an oxide since Bruder provides the presence of the antimicrobial agent within all or some of the fill material promotes a germ and microbial free environment at and near the lower shell and within the dressing or compress [0014]. 
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 
Regarding the Sanker reference, Applicant recites on pages 6-7 “There is nothing in Sanker to teach, or suggest, that the device would be useful in treating eye conditions. The skilled person looking to develop an improved medical device for treating, preventing, or ameliorating an eye condition would not have considered a document concerned with treating a significantly different condition.”
The Examiner respectfully disagrees since the claims are directed to an apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device of Sanker teaches a medical device comprising a cover (fabric pouch , Fig. 1) wherein the cover is partially filled with temperature control means (heating pack 8), wherein during use the cover is arranged to contact a subject’s eye and/or surrounding area (Fig. 2 and [0037]) and wherein the temperature control means is configured to modulate the temperature of the cover to thereby treat the condition. Therefore, it is the position of the Examiner that the device of Sanker reads on the aforementioned claimed limitations. 
Applicant sets forth on page 7 of the remarks, ‘Furthermore, Sanker discloses only that the apparatus is designed to “warm the wearer's sinus cilia to a temperature that is higher than normothermia” (see claim 1)… The claimed device in the current application, however, is designed to apply heat directly to the eyes and therefore, operates at a lower temperature. In particular, the current application discloses that the temperature control means is configured to be heated “preferably to between 42 and 47°C”, see page 7, lines 1-3 of the present application. The skilled person reading Sanker would understand that the temperatures used by the device described therein are higher than desired for the treatment of an eye condition.’
The Examiner respectfully disagrees. The independent claims do not require a temperature range. Furthermore, Sanker in claim 7 provides “heat supplied by the heating packet to the face to cause the cilia to heat up to a more optimal temperature that is above 98.6 degrees Fahrenheit” or (37°C) and in [0046] provides “the sinus cavities and cilia within are heated beyond normothermia closer to 104 degrees Fahrenheit which optimizes cilia performance” or (40°C). Therefore, it is the position of the Examiner that the temperature ranges in Sanker are not higher for treatment of an eye condition (50°C) as disclosed by the Applicant. 
Applicant recites on page 8 of the remarks “Sanker, however, only discloses that sinus problems can be related to infection with reference to sinusitis, a condition which occurs when the lining of the sinuses becomes inflamed, i.e., the spaces inside your nose and head (sinuses), see paragraph [0045]. It will be appreciated that an infection could not be transferred between the device described in Sanker and a user’s sinuses. The skilled person would not, therefore, be motivated by Sanker to refer to the disclosures of Soroudi and Bruder, and would not contemplate including an antibacterial agent in at least a portion of the cover of Sanker’s device.”
The Examiner respectfully disagrees. According to Soroudi it would be advantageous to apply an antimicrobial agent to the cover since it can improve the removal of bacterial flora from the treatment area [0064]. The treatment area in Sanker includes the area that comes in contact with a subject’s eye and/or  the surrounding area and therefore, applying an antimicrobial agent on the cover would clean provide for proper hygiene. 
Applicant recites on page 8 of the remarks regarding claim 1, “It is noted that Bruder specifies that the granular fill material is loaded with the antimicrobial agent, see paragraph[0008]. Bruder does not disclose a medical device where at least a portion of the cover comprises an antimicrobial agent, as recited by claim 1. Furthermore, while the antimicrobial agent described in Bruder comprises silver, in some embodiments, it does not also comprise an oxide, as recited by claim 1.” Applicant furthermore, recites on page 10 of the remarks regarding claim 23, ‘It would not be obvious, therefore, to replace the “mild” and “non-irritating” antibacterial detergent used in Soroudi with the antimicrobial agent disclosed in Bruder.’
The Examiner respectfully disagrees. It is the position of the Examiner that the claim requires “an antimicrobial agent comprising a silver salt and an oxide.” Bruder provides for a thermal therapy device and provides an antimicrobial agent comprising a silver salt [0088] and provides for oxides and silver in [0009]. Furthermore, [0076] recites “The compositions of silver or other metals used may include but are not limited to, metal compounds, and metal salts such as silver chloride and silver nitrate.” Since the claim recites “an antimicrobial agent comprising a silver salt and an oxide”  Bruder contemplates the claimed antimicrobial agent and teaches the claimed limitation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794